 

Case 4:20-mj-04488-N/A-BGM Document1 Filed 04/02/20 Page 1of1

CRIMINAL COMPLAINT

 

 

 

(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
¥.
Dominick Baum MAGISTRATE'S CASE NO.

DOB; 1994; United States

20-04488NJ

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)Gi), 1324(a)(1)(B)G), and 1324(a)(1)(B) (iii)

 

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about April 1, 2020, in the District of Arizona, Dominick Baum, knowing and in reckless disregard of
the fact that certain illegal aliens, including Javier Cano-Soriano, had come to, entered and remained in the
United States in violation of law, did transport and move said aliens within the United States by means of
transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private
financial gain, and placing in jeopardy the life of any person; in violation of Title 8, United States Code,
Sections 1324(a)(1)(A)(ii),1324(a)(1)(B)() and 1324(a)(1)(B)(iii).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about April 1, 2020, in the District of Arizona (Amado), ared Chevrolet Cobalt with a male driver later
identified as Dominick Baum approached United States Border Patrol Agents (BPA) at primary inspection
at I-19 checkpoint. BPA asked Baum if there was anything in the trunk. Bawm exhibited nervous behavior
before saying “there’s’ three guys in the trunk.” BPA placed Baum under arrest for alien smuggling and
removed three individuals from the trunk. The three individuals were determined to all be citizens of Mexico
unlawfully present in the United States, One individual was identified as Javier Cano-Soriano.

 

Material witness Javier Cano-Soriano said that he had arranged to be smuggled into the United States for
money, Additionally Cano stated the driver of a small four door vehicle instructed him to get in the trunk and
to remain quiet. Cano stated that he had great fear for his life while inside the trunk of the vehicle.

In a post-Miranda statement, Bawm said that he was asked to transport illegal aliens for money. Baum stated.
that he was to be paid $800 USD for the individuals transported.

 

MATERIAL WITNESS IN RELATION TO THE CHARGE: Javier Cano-Soriano

 

Detention Requested | SIGNATURE OF COMPLAINANT

Digitally signed by JOHN J O CONN!

Being duly sworn, I declare that the foregoing is JOHN JO CONNOF#
true and correct to the best of my knowledge. Date: 2020.04.02 1:21:24 -07 00"

AUTHORIZED BY; AUSA Josh Ackerman/jjo ACA OFFICIAL TITLE
on Border Patrol Agent John J. O’Connor

 

 

 

Sworn by telephone _x _ NY
SIGNATURE OF MAGISTRATE JUDGE) ~S Cpr Sar DATE
ange VY -
\

 

 

 

April 2, 2020

 

See Federal rules of Criminal Pracedure Rules 3, 4.1, and 54

 
